DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 2, 3, 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.        
	The closest prior art Jetzfellner (WO 2019/081086A1), Look et al. (US 2017/0050321), Smith et al. (US 2019/0373472) and Zhang (CN 111371559 A) does not disclose or render obvious the limitations of claim 2, 12 and 17 including “issue a challenge to at least one DLT client based on the list of candidate robots, wherein the at least one DLT client is associated with the at least one robot identified in the list of candidate robots, wherein the first DLT client is different from the at least one DLT client; and receive a proof of computation from the at least one DLT client, wherein the proof of computation is derived from the challenge issued by the DLT node, wherein the particular robot is selected from the list of candidate robots based at least in part on the proof of computation received from the at least one DLT client”, when considered as whole.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                        
3.         Claims 1, 4-5, 9-10, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetzfellner (WO 2019/081086A1, hereinafter Jetzfellner) in view of Look et al. (US 2017/0050321, hereinafter Look).
	Regarding claims 1 and 11, Jetzfellner discloses a system for providing decentralized control of a plurality of robots (page 21; second para; decentralized infrastructure for the execution of control commands), the system comprising:
a distributed ledger (page 0017; third para; DLT to store the information) configured to store identity information configured to identify each robot of the plurality of robots (page 0011; second para; identifier to identify a device) and one or more characteristics of each robot of the plurality of robots (page 0011; plurality of devices/robots that perform predetermined control actions);
a distributed ledger technology (DLT) node comprising a memory and one or more processors (page 0005; second para - processor) communicatively coupled to the memory (page 0005; second para - memory), the one or more processors configured to:
receive information associated with a service request that identifies one or more characteristics corresponding to a task (page 0012; para 01; request of the customer to make a cash payment);
determine a list of candidate robots from among the plurality of robots based at least in part on the one or more characteristics corresponding to the task and the one or more characteristics stored at the distributed ledger (page 60; para 05; list of devices with their device specific characteristics), wherein the list of candidate robots identifies at least one robot of the plurality of robots having at least one of the one or more characteristics corresponding to the task (page 0087; para 01); select a particular robot (page 0023; second para – selected device) from the list of candidate robots (page 0060; list of devices); and store a record at the distributed ledger based on the information associated with the execution of the task by the particular robot (page 09; first para; and page 12; para 003; page 58; para 003; In order to facilitate this verification, for example, the prerequisite control commands information on new location for confirmation of transactions of the prerequisite control commands or to the device include (for. Example, a UID of the device) to execute the control commands (for. Example, the device-specific requirements and / or the presumed control commands and / or execution requirements).
Jetzfellner does not explicitly disclose to transmit identity information corresponding to the particular robot to a first DLT client, wherein transmission of the identity information to the first DLT client indicates that the particular robot is to perform the task identified by the service request; and receive information associated with execution of the task by the particular robot.
In an analogous art, Look discloses to transmit identity information corresponding to the particular robot to a first DLT client (para 0010; 0030 and 0038; publishing robot profile to the users wherein the profile includes the unique robot identifier), wherein transmission of the identity information to the first DLT client indicates that the particular robot is to perform the task identified by the service request (para 0011; 0020 and 0042); and receive information associated with execution of the task by the particular robot (para 0023; association between the robot and the task performed by the robot). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Jetzfellner’s method/system by adding Look’s disclosure in order to provide more specialized services to the user.
Regarding claim 16, Jetzfellner discloses a non-transitory computer readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for providing decentralized control of a plurality of robots (page 04; last para- memory storing instructions executed by the processor to perform the method steps), the operations comprising:
storing at a distributed ledger (page 0017; third para; DLT to store the information), identity information configured to identify each robot of the plurality of robots (page 0011; second para; identifier to identify a device) and one or more characteristics of each robot of the plurality of robots (page 0011; plurality of devices/robots that perform predetermined control actions);
receiving information associated with a service request that identifies one or more characteristics corresponding to a task (page 0012; para 01; request of the customer to make a cash payment);
determining a list of candidate robots from among the plurality of robots based at least in part on the one or more characteristics corresponding to the task and the one or more characteristics stored at the distributed ledger (page 60; para 05; list of devices with their device specific characteristics), wherein the list of candidate robots identifies at least one robot of the plurality of robots having at least one of the one or more characteristics corresponding to the task (page 0087; para 01); selecting a particular robot (page 0023; second para – selected device) from the list of candidate robots (page 0060; list of devices); and storing a record at the distributed ledger based on the information associated with the execution of the task by the particular robot (page 09; first para; and page 12; para 003; page 58; para 003; In order to facilitate this verification, for example, the prerequisite control commands information on new location for confirmation of transactions of the prerequisite control commands or to the device include (for. Example, a UID of the device) to execute the control commands (for. Example, the device-specific requirements and / or the presumed control commands and / or execution requirements), wherein the record is configured to indicate whether the task was successfully executed by the particular robot (page 9; para 01; device has successfully executed the control commands). 
Jetzfellner does not explicitly disclose transmitting identity information corresponding to the particular robot to a first DLT client, wherein transmission of the identity information to the first DLT client indicates that the particular robot is to perform the task identified by the service request; and receiving information associated with execution of the task by the particular robot.
In an analogous art, Look discloses transmitting identity information corresponding to the particular robot to a first DLT client (para 0010; 0030 and 0038; publishing robot profile to the users wherein the profile includes the unique robot identifier), wherein transmission of the identity information to the first DLT client indicates that the particular robot is to perform the task identified by the service request (para 0011; 0020 and 0042); and receiving information associated with execution of the task by the particular robot (para 0023; association between the robot and the task performed by the robot). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Jetzfellner’s method/system by adding Look’s disclosure in order to provide more specialized services to the user.
	Regarding claim 4, Jetzfellner discloses wherein the distributed ledger is maintained on a public blockchain, a private blockchain, a distributed database, or a distributed database and blockchain (page 03; para 0003; distributed data system).
Regarding claims 5, and 18, Jetzfellner discloses wherein the one or more characteristics of each robot of the plurality of robots identify one or more capabilities of each robot of the plurality of robots (page 85; last para; specific task may be device specific wherein device refers to a robot), and wherein different capabilities correspond to different types of tasks (page 88; para 02; different devices perform different tasks based on the capabilities of each device).
	Regarding claim 9, Jetzfellner discloses wherein the plurality of robots are owned by different entities (page 18; para 01-02; page 29; para 01; merely having different ownership for different robots is not novel).
Regarding claims 10 and 15, Jetzfellner discloses wherein the service request is associated with a second task, and wherein the second task is performed by a robot of the plurality of robots that is different from the particular robot (page 29-para 01 and page 62-para 01), and wherein the robot is owned by a first entity of the different entities and the particular robot is owned by a second entity of the different entities (page 29- para 01). 
4.         Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jetzfellner/Look in view of Smith et al. (US 2019/0373472, hereinafter Smith).
	Regarding claim 6, Jetzfellner discloses wherein the distributed ledger 1s configured to store a master smart contract (page 90; para 01; smart contract).
Jetzfellner/Look does not explicitly disclose wherein the one or more processors are configured to create an instance of a master smart contract based on the services request.
In an analogous art, Smith discloses wherein the one or more processors are configured to create an instance of a master smart contract based on the services request (para 0317 and 0375). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Jetzfellner/Look’s method/system by Smith’s disclosure in order to improve the integrity and security of the system. 
	Regarding claim 7, Jetzfellner discloses wherein the instance of the master smart contract is configured to evaluate the one or more characteristics of each robot of the plurality of robots against the one or more characteristics corresponding to the task to generate the list of candidate robots (page 60-para 05 and page 61-para 01; page 87-para 01).
5.         Claims 8, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jetzfellner/Look in view of Zhang (CN 111371559 A, hereinafter Zhang).
Regarding claim 19, Jetzfellner discloses storing, at a database, state information associated with each robot of the plurality of robots (page 51; para 01); and dynamically updating the state information based on real-time movement of each of the plurality of robots (page 51; para 02).
Jetzfellner does not explicitly disclose wherein a determination of whether the task was successfully executed by the particular robot is based at least in part on the state information.
In an analogous art, Zhang dislcoses wherein a determination of whether the task was successfully executed by the particular robot is based at least in part on the state information (page 14; second para). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Jetzfellner/Look’s method/system by Zhang’s disclosure in order to improve the reliability of the system’s performance.
	Regarding claims 8, 14, and 20, Jetzfellner discloses a database configured to store state information associated with each robot of the plurality of robots (page 51; para 01), wherein the state information is dynamically updated as each of the robots moves (page 51; para 02).
Jetzfellner/Look does not explicitly disclose wherein the one or more processors are configured to: identify one or more witness nodes, each of the one or more witness nodes configured to monitor state information corresponding to the particular robot; 
provide a notification to each of the one or more witness nodes, the notification comprising information that identifies the particular robot that is to perform the task; and
receive verification information from each of the one or more witness nodes, wherein the verification information indicates whether the particular robot completed the task, and wherein the verification information is determined based on monitoring the state information stored at the database.
In an analogous art, Zhang discloses wherein the one or more processors are configured to: identify one or more witness nodes, each of the one or more witness nodes configured to monitor state information corresponding to the particular robot (page 08; last para); provide a notification to each of the one or more witness nodes, the notification comprising information that identifies the particular robot that is to perform the task (page 12- first para; page 16- first para and page 18- para 02); and receive verification information from each of the one or more witness nodes, wherein the verification information indicates whether the particular robot completed the task, and wherein the verification information is determined based on monitoring the state information stored at the database (page 14; second para). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Jetzfellner/Look’s method/system by Zhang’s disclosure in order to improve the reliability of the system’s performance. 
	
	
Conclusion                                        
                        6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/           Primary Examiner, Art Unit 2462